Citation Nr: 0702759	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  03-33 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
migraine headaches, as a residual of head trauma.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from June 1975 to June 1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefits sought on appeal.  
The veteran's appeal was previously before the Board in 
August 2005.  At that time, the veteran's appeal was remanded 
in order to obtain additional development.  Unfortunately, 
for the reasons discussed below, the Board finds that the 
veteran's appeal must again be remanded.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserted that he had headaches and a back 
disability related to a motor vehicle accident that occurred 
while the veteran was in service.  

Regarding the veteran's attempt to reopen his claim for 
service connection for headaches, the veteran's 
representative asserted that the veteran had not been 
provided Veterans Claims Assistance Act of 2000 (VCAA) notice 
that satisfied the requirements set forth in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The AMC sent the veteran a 
VCAA notification letter in September 2005.  Although this 
letter defined the terms "new" and "material," the veteran 
was not informed of what evidence he needed to submit, that 
he had not previously submitted, in order to reopen his 
claim.  Therefore, the Board finds that, upon remand, the 
veteran should be affirmatively informed of the evidence not 
previously of record that is required to reopen his claim.  
In addition, this letter should inform the veteran of how VA 
determines a veteran's degree of disability and the effective 
date of an award of service connection, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the veteran's claim for service connection for a 
back disability, the veteran's appeal was previously remanded 
in order that a supplemental statement of the case could be 
issued that considered private medical evidence obtained 
since the last issued supplemental statement of the case.  
The AMC issued a supplemental statement of the case in 
December 2005.  The veteran, however, has submitted 
additional private medical evidence related to his back 
disability.  Although some of the submitted documents were 
previously of record, the veteran has also provided medical 
treatment documents not previously of record.  

The Board finds that this evidence is pertinent to the 
veteran's claim for service connection for a back disability 
and has not been considered by the agency of original 
jurisdiction (AOJ); in addition, the veteran has not waived 
this procedural right.  See 38 C.F.R. §§ 19.31, 20.1304.  
Therefore, upon remand, the additional evidence of record 
previously not considered should be evaluated.  After such 
consideration, the AMC should issue a supplement statement of 
the case.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notification 
letter that complies with Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In 
addition, the letter should comply with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  If any additional evidence is 
obtained, any further indicated 
development should be completed. 

2.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case, that 
indicates review of the evidence received 
since the last issued supplemental 
statement of the case, and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to provide the veteran with 
additional VCAA notice and to obtain additional development 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112.



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision by the Board is 
appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  See 38 C.F.R. 
§ 20.1100(b).


